Citation Nr: 0739191	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-43 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his bilateral hearing loss is worse 
than currently evaluated.  

After this case was certified to the Board in January 2005, 
the veteran submitted medical records from the Jacksonville, 
North Carolina VA Community Based Outpatient Clinic (CBOC).  
A January 2005 consultation request gives a provisional 
diagnosis of worsening hearing, and a January 2005 
consultation note states that a comprehensive audiometric 
examination indicated bilateral, sensori-neural hearing loss 
with some loss of auditory discrimination.  The audiometric 
examination noted in this report is not in the veteran's 
claims folder.  The Board finds that this report may be 
relevant to the determination on this claim.  This report and 
any other current, relevant VA records not already in the 
claims folder should be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
the material could be determinative of the claim).  

As the veteran has submitted private audiological results in 
the past, the Board points out for future reference that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  See 38 C.F.R. § 4.85(a) (2007).  
Examinations should be conducted without the use of hearing 
aids.  See id.    

Finally, the AMC/RO should take this opportunity to ensure 
that the veteran has been given proper notice and assistance 
as required by the Veterans Claims Assistance Act of 2000, 
and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  The AMC/RO should obtain, and 
associate with the claims file, all 
outstanding VA medical records regarding 
the veteran's treatment for bilateral 
hearing loss from the Durham, North 
Carolina VA Medical Center and the 
Jacksonville VA CBOC for the period from 
March 2004 to the present.  Specifically, 
the veteran's January 2005 comprehensive 
audiometric examination report should be 
obtained.  A copy of all record requests 
should be included in the claims file and, 
if any records are unavailable, that 
should be noted in writing and the veteran 
and his representative should be so 
advised.

3.  Appellant should then be scheduled for 
a comprehensive VA audiometric 
examination.  All appropriate testing 
should be accomplished.  The claims file 
should be made available to the examiner.  
The full nature and extent of appellant's 
defective hearing should be set out.  If 
the findings of this examination are 
significantly different than other records 
on file, the findings should be reconciled 
or otherwise explained to the extent 
possible.

4.  The AMC/RO should then review the 
entire file, and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



